DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 recites the limitation, “determining when the human face within a first distance of the radar sensor;” in “The method of claim 4, wherein aligning comprises: determining when the human face within a first distance of the radar sensor; and performing the radar measurements when the human face is within the first distance based on the determining.” This limitation is grammatically incorrect. 
Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10591586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the invention defined in claims 1-22 of the instant application is anticipated by, or would have been an obvious variation of, the invention defined in claims 1-22 of U.S. Patent No. US 10591586 B2.

Instant Application 
(US 16/750,422)
U.S. Patent 
No. US 10591586 B2
Non-Statutory Double Patenting Analysis
Claim 1:
A method of recognizing a target, the method comprising: 


receiving radar measurements performed for a plurality of sites on the target using a radar sensosr; 

producing a target data set for the plurality of sites based on the received radar measurements; 

extracting features from the target data set; 

producing a set of stored features comprising: 

receiving a set of reference radar measurements performed for a plurality of reference sites on the target using the radar sensor, 

producing a training data set for the plurality of reference sites based on the received reference radar measurements, and forming the stored features based on the training data set; 

comparing the extracted features to the stored features; and 

determining whether the extracted features match the stored features based on the comparing.

Claim 2:
The method of claim 1, further comprising performing the radar measurements, wherein 

performing the radar measurements comprises forming a plurality of radar beams, wherein each of the plurality of radar beams are directed toward a corresponding site of the plurality of sites on the target.

Claim 3:
The method of claim 1, further comprising performing the radar measurements, wherein: 

the target comprises a human face; and 

performing the radar measurements comprising performing the radar measurements on a plurality of sites on the human face.


Claim 4:
The method of claim 3, further comprising 

aligning the human face with the radar sensor.


Claim 5:
The method of claim 4, wherein aligning comprises: 

determining when the human face within a first distance of the radar sensor; and performing the radar measurements when the human face is within the first distance based on the determining.

Claim 6:
The method of claim 5, wherein the first distance is between 10 centimeters and 30 centimeters.

Claim 7:
The method of claim 5, wherein the aligning further comprises: 

capturing an image of the human face using a camera; and positioning the human face within a first region based on the captured image.


Claim 8:
The method of claim 1, wherein the radar sensor comprises 


a plurality of radar sensor circuits; and each of the plurality of radar sensor circuits are associated with a corresponding site on the target.


Claim 9:
The method of claim 1, wherein comparing the extracted features to stored features comprises using at least one of a random forest algorithm or a neural network algorithm.


Claim 10:
The method of claim 1, wherein forming the stored features comprises iteratively adjusting the forming of the stored features using a machine learning algorithm.

Claim 11:
The method of claim 10, wherein: forming the stored features comprises performing a FFT on the training data set; and iteratively adjusting the forming of the stored features comprises adjusting parameters of the FFT based using the machine learning algorithm.
Claim 12:
The method of claim 11, wherein adjusting the parameters of the FFT comprises adjusting windowing of the FFT and adjusting zero padding of the training data set prior to performing the FFT

Claim 13:
The method of claim 11, wherein performing the FFT comprises: performing a range FFT for each target data set corresponding to each of the plurality of reference sites; and performing a two-dimensional FFT over the plurality of reference sites for a selected time point.

Claim 14:
The method of claim 13, wherein: the radar sensor comprises a plurality of radar sensors, each of the plurality of radar sensors associated with a corresponding one of the plurality of sites; and the method further comprises adjusting the range FFT and the two-dimensional FFT to compensate for range and azimuth migration of the plurality of radar sensors.

Claim 15:
The method of claim 1, further comprising performing a first action when the extracted features match the stored features based on the determining.
Claim 16:
A system comprising: a processing system configured to be coupled to a radar sensor, 

the processing system configured to receive radar measurements for a plurality of sites of a target from the radar sensor; 

produce a target data set for the plurality of sites based on the radar measurements performed by the radar sensor; 

extract features from the target data set; produce a set of stored features by: 
receiving a set of reference radar measurements for a plurality of reference sites on the target from the radar sensor,

 producing a training data set for the plurality of reference sites based on the reference radar measurements, and forming the stored features based on the training data set, 

wherein forming the stored features comprises iteratively adjusting the forming of the stored features using a machine learning algorithm; 

compare the extracted features to stored features; and 

determine whether the extracted features match the stored features based on the comparing.

Claim 17:
The system of claim 16, further comprising the radar sensor, wherein the radar sensor comprises a plurality of radar sensor circuits.

Claim 18:
The system of claim 17, wherein the each of the plurality of radar sensor circuits comprises two receive antenna and one transmit antenna.

Claim 19:
The system of claim 17, wherein each of the plurality of radar sensor circuits comprises four receive antennas and two transmit antennas.

Claim 20:
The system of claim 17, wherein the plurality of radar sensor circuits are arranged in at least one of a linear array or a rectangular array.

Claim 21:
The system of claim 20, wherein the linear array is a uniform linear array and the rectangular array is a uniform rectangular array.

Claim 22:
A non-transitory computer readable storage medium with an executable program stored thereon, the executable program including instructions to: 

receive radar measurements for a plurality of sites of a target from a radar sensor; 

produce a target data set for the plurality of sites based on the radar measurements performed by the radar sensor;

 extract features from the target data set; 

produce a set of stored features by: 

receiving a set of reference radar measurements for a plurality of reference sites on the target from the radar sensor, producing a training data set for the plurality of reference sites based on the reference radar measurements, and 

forming the stored features based on the training data set, wherein forming the stored features comprises iteratively adjusting the forming of the stored features using a machine learning algorithm; compare the extracted features to stored features; and determine whether the extracted features match the stored features based on the comparing.

Claim 1:
A method of recognizing a biological target, the method comprising: 

performing radar measurements for a plurality of sites on the biological target using a millimeter-wave radar sensor; 

producing a target data set for the plurality of sites based on the radar measurements; 


extracting features from the target data set; 

producing a set of stored features comprising: 

performing a set of reference radar measurements for a plurality of reference sites on the biological target using the millimeter-wave radar sensor, 

producing a training data set for the plurality of reference sites based on the reference radar measurements, and forming the stored features based on the training data set; 


comparing the extracted features to the stored features; and 


determining whether the extracted features match the stored features based on the comparing.


Claim 2:
The method of claim 1, wherein 



performing the radar measurements comprises forming a plurality of radar beams, wherein each of the plurality of radar beams are directed toward a corresponding site of the plurality of sites on the biological target.


Claim 3:
The method of claim 1, wherein: 



the biological target comprises a human face; and 

performing the radar measurements comprising performing the radar measurements on a plurality of sites on the human face.


Claim 4:
The method of claim 3, further comprising 

aligning the human face with the millimeter-wave radar sensor.


Claim 5:
The method of claim 4, wherein aligning comprises: 

determining when the human face within a first distance of the millimeter-wave radar sensor; and performing the radar measurements when the human face is within the first distance based on the determining.


Claim 6:
The method of claim 5, wherein the first distance is between 10 centimeters and 30 centimeters.


Claim 7:
The method of claim 5, wherein the aligning further comprises: 

capturing an image of the human face using a camera; and positioning the human face within a first region based on the captured image.


Claim 8:
The method of claim 1, wherein the millimeter-wave radar sensor comprises 

a plurality of millimeter-wave radar sensor circuits; and each of the plurality of millimeter-wave radar sensor circuits are associated with a corresponding site on the biological target.


Claim 9:
The method of claim 1, wherein comparing the extracted features to stored features comprises using at least one of a random forest algorithm or a neural network algorithm.


Claim 10:
The method of claim 1, wherein forming the stored features comprises iteratively adjusting the forming of the stored features using a machine learning algorithm.

Claim 11:
The method of claim 10, wherein: forming the stored features comprises performing a FFT on the training data set; and iteratively adjusting the forming of the stored features comprises adjusting parameters of the FFT based using the machine learning algorithm.


Claim 12:
The method of claim 11, wherein adjusting the parameters of the FFT comprises adjusting windowing of the FFT and adjusting zero padding of the training data set prior to performing the FFT.



Claim 13:
The method of claim 11, wherein performing the FFT comprises: performing a range FFT for each target data set corresponding to each of the plurality of reference sites; and performing a two-dimensional FFT over the plurality of reference sites for a selected time point.


Claim 14:
The method of claim 13, wherein: the millimeter-wave radar sensor comprises a plurality of millimeter-wave radar sensors, each of the plurality of millimeter-wave radar sensors associated with a corresponding one of the plurality of sites; and the method further comprises adjusting the range FFT and the two-dimensional FFT to compensate for range and azimuth migration of the plurality of millimeter-wave radar sensors.

Claim 15:
The method of claim 1, further comprising performing a first action when the extracted features match the stored features based on the determining.

Claim 16:
A system comprising: a processing system configured to be coupled to a millimeter-wave radar sensor, 



the processing system configured to receive radar measurements for a plurality of sites of a biological target from the millimeter-wave radar sensor; 


produce a target data set for the plurality of sites based on the radar measurements performed by the millimeter-wave radar sensor; 



extract features from the target data set; produce a set of stored features by: 

receiving a set of reference radar measurements for a plurality of reference sites on the biological target from the millimeter-wave radar sensor, 



producing a training data set for the plurality of reference sites based on the reference radar measurements, and forming the stored features based on the training data set, 



wherein forming the stored features comprises iteratively adjusting the forming of the stored features using a machine learning algorithm; 


compare the extracted features to stored features; and 




determine whether the extracted features match the stored features based on the comparing.


Claim 17:
The system of claim 16, further comprising the millimeter-wave radar sensor, wherein the millimeter-wave radar sensor comprises a plurality of millimeter-wave radar sensor circuits.

Claim 18:
The system of claim 17, wherein the each of the plurality of millimeter-wave radar sensor circuits comprises two receive antenna and one transmit antenna.

Claim 19:
The system of claim 17, wherein each of the plurality of millimeter-wave radar sensor circuits comprises four receive antennas and two transmit antennas.


Claim 20:
The system of claim 17, wherein the plurality of millimeter-wave radar sensor circuits are arranged in at least one of a linear array or a rectangular array.

Claim 21:
The system of claim 20, wherein the linear array is a uniform linear array and the rectangular array is a uniform rectangular array.

Claim 22:
A non-transitory computer readable storage medium with an executable program stored thereon, the executable program including instructions to: 




receive radar measurements for a plurality of sites of a biological target from a millimeter-wave radar sensor; 


produce a target data set for the plurality of sites based on the radar measurements performed by the millimeter-wave radar sensor; 



extract features from the target data set; 


produce a set of stored features by: 


receiving a set of reference radar measurements for a plurality of reference sites on the biological target from the millimeter-wave radar sensor, producing a training data set for the plurality of reference sites based on the reference radar measurements, and 



forming the stored features based on the training data set, wherein forming the stored features comprises iteratively adjusting the forming of the stored features using a machine learning algorithm; compare the extracted features to stored features; and determine whether the extracted features match the stored features based on the comparing.
	

As can be seen by comparing claims 1-22 in the instant application and the US Patent 10591586 B2, the claims are substantially similar, if not identical. The differences are italicized and include the following limitations:  


“a target” (instant application) vs. “a biological target” (U.S. Patent 10591586 B2)
The removal of the limitation  “biological”  made claim 1 of the instant application a broader version of claim 1 of U.S. Patent 
No. US 10591586 B2. Omission of an element is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). Therefore, claim 1 of the instant application is not patentably distinct from claim 1 of U.S. Patent 
No. US 10591586 B2. The same reasoning applies to the dependent claims. 


“receiving radar measurements” (instant application)  vs. “performing radar measurements” (U.S. Patent 10591586 B2)
It is noted that the method of “performing radar measurements” is inclusive of “receiving radar measurements” and therefore “receiving radar measurements” is equivalent and anticipated by “performing radar measurements” 

“receiving a set of reference radar measurements” (instant application)  vs. “performing a set of reference radar measurements” (U.S. Patent 10591586 B2)
It is noted that the method of “performing a set of reference radar measurements” is inclusive of “receiving a set of reference radar measurements” and therefore “receiving a set of radar measurements” is equivalent and anticipated by “performing a set of reference radar measurements” 


“radar sensor” (instant application) vs. “millimeter-wave radar sensor” (U.S. Patent 10591586 B2)

The removal of the limitation  “millimeter-wave”  made claim 1 of the instant application a broader version of claim 1 of U.S. Patent 
No. US 10591586 B2. Omission of an element is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)). Therefore, claim 1 of the instant application is not patentably distinct from claim 1 of U.S. Patent 
No. US 10591586 B2. The same reasoning applies to the dependent claims.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,7,9,10,15,16 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allyn (US 20170124384 A1). 

Regarding claim 1, Allyn discloses  
A method of recognizing a target (Paragraph 0015, “The image processor 130 may be arranged to identify a facial target in the image.”), the method comprising: 
receiving radar measurements (Paragraph 0022, “The plurality of images may also contain a set of millimeter wave radar 115 images obtained by the radar controller 135 from the millimeter wave radar 115.”) performed for a plurality of sites on the target using a radar sensor (Paragraph 0021, “In an example, the image compositor is arranged to iteratively accept millimeter wave radar 115 images as the radar controller 135 steps up the millimeter wave radar 115 power level. In an example, the compositing may continue until the image processor 130, the radar controller 135, or the image compositor 140 itself determines that enough of the set of missing facial indicators have been found to satisfy the parameter set for facial recognition.”); 
producing a target data set for the plurality of sites based on the received radar measurements (Paragraph 0038, “Here, a composite sub-image includes a combination of members of the set of camera images and members of the set of radar images within a time period. In an example, the composite image is a combination of the sequence of composite sub-images.”); 
extracting features from the target data set (Paragraph 0038, “At operation 320, the members of the set of facial indicators that are observed are combined with the set of positive indicators of the face to create a composite image.”, where “facial indicators that are observed” are “extracted features”); 
producing a set of stored features (Paragraph 0022, “In an example, the image processor 130 may be arranged to register members of the plurality of images with each other when they are in sequence (e.g., time stamped by the capture device or the image processor 130, or otherwise orderable such as being stored in a first-in-first-out data structure)”) comprising: 
receiving a set of reference radar measurements performed for a plurality of reference sites on the target using the radar sensor (Paragraph 0035, “Here, the facial target comprises a non-empty set of positive facial indicators. The facial an example, the set of positive facial indicators includes at least one of a shape, relative position of features, surface composition, or reflectivity. In an example, the set of positive facial features includes a member that is a combination of other members of the set of positive facial features.”, where “positive facial indicators” are “reference radar measurements”), 
producing a training data set for the plurality of reference sites based on the received reference radar measurements (Paragraph 0016, “The image processor 130 may employ a variety of mechanisms to ascertain the positive facial indicators. For example, the image processor 130 may use an artificial intelligence (e.g., neural network) classifier to identify whole structures.”), and 
forming the stored features based on the training data set (Paragraph 0016, “The image processor 130 may employ a variety of mechanisms to ascertain the positive facial indicators. For example, the image processor 130 may use an artificial intelligence (e.g., neural network) classifier to identify whole structures.”; “forming stored features based on the training data set” is inherent to a neural network machine learning process); 
comparing the extracted features to the stored features (Paragraph 0017, “The image processor 130 may include a parameter set specifying a number and type of facial indicators for successful facial recognition. By comparing members of the set of positive facial indicators and finding other facial indicators are specified in the parameter set, the image processor 130 determines that there are missing facial indicators.”); and 
determining whether the extracted features match the stored features based on the comparing (Paragraph 0017, “The image processor 130 may include a parameter set specifying a number and type of facial indicators for successful facial recognition. By comparing members of the set of positive facial indicators and finding other facial indicators are specified in the parameter set, the image processor 130 determines that there are missing facial indicators.”).

Regarding claim 2, Allyn further discloses  
The method of claim 1, further comprising performing the radar measurements, wherein performing the radar measurements comprises forming a plurality of radar beams (Paragraph 0026, “This procedure may be iteratively applied to increase millimeter wave radar power, adding to the composite image at each step until the enough facial indicators are exposed for facial recognition to be successfully completed”), wherein each of the plurality of radar beams are directed toward a corresponding site of the plurality of sites on the target (Paragraph 0038, “Here, a composite sub-image includes a combination of members of the set of camera images and members of the set of radar images within a time period. In an example, the composite image is a combination of the sequence of composite sub-images.”).

Regarding claim 3, Allyn further discloses  
The method of claim 1, further comprising performing the radar measurements, wherein: 
the target comprises a human face (Paragraph 0015, “The image processor 130 may be arranged to identify a facial target in the image.”); and 
performing the radar measurements comprising performing the radar measurements on a plurality of sites on the human face (Paragraph 0038, “In an example, described above with respect to image registration between sets of camera images and radar images, the composite image includes a sequence of composite sub-images. Here, a composite sub-image includes a combination of members of the set of camera images and members of the set of radar images within a time period. In an example, the composite image is a combination of the sequence of composite sub-images.”).

Regarding claim 4, Allyn further discloses  
The method of claim 3, further comprising aligning the human face with the radar sensor (FIG. 3, step 315, “increasing power level of the millimeter wave radar until a threshold number of facial indicators are observed” would require the aligning of the human face with the radar sensor).

Regarding claim 7, Allyn further discloses  
The method of claim 5, wherein the aligning further comprises: 
capturing an image of the human face using a camera (FIG. 3, step 305, “obtain an image from camera of a security device”); and 
positioning the human face within a first region based on the captured image (FIG. 3, step 315, Paragraph 0036, “At operation 315, in response to identifying the facial target, a power level of a millimeter wave radar is increased at least until a threshold number of members of the set of facial indicators are observed. In an example, increasing the power level of the millimeter wave radar is performed stepwise.”).

Regarding claim 9, Allyn further discloses  
The method of claim 1, wherein comparing the extracted features to stored features comprises using at least one of a random forest algorithm or a neural network algorithm (Paragraph 0016, “The image processor 130 may employ a variety of mechanisms to ascertain the positive facial indicators. For example, the image processor 130 may use an artificial intelligence (e.g., neural network) classifier to identify whole structures.”).

Regarding claim 10, Allyn further discloses  
The method of claim 1, wherein forming the stored features comprises iteratively adjusting the forming of the stored features (Paragraph 0021, “In an example, the image compositor is arranged to iteratively accept millimeter wave radar 115 images as the radar controller 135 steps up the millimeter wave radar 115 power level. In an example, the compositing may continue until the image processor 130, the radar controller 135, or the image compositor 140 itself determines that enough of the set of missing facial indicators have been found to satisfy the parameter set for facial recognition.”) using a machine learning algorithm (Paragraph 0016, “The image processor 130 may employ a variety of mechanisms to ascertain the positive facial indicators. For example, the image processor 130 may use an artificial intelligence (e.g., neural network) classifier to identify whole structures.”).

Regarding claim 15, Allyn further discloses  
The method of claim 1, further comprising performing a first action when the extracted features match the stored features based on the determining (Paragraph 0030, “At operation 215, use image processing to identify whether the millimeter wave radar image contains characteristics of obstructive material (e.g., not human skin). If the millimeter wave radar image does not contain obstructive material, or if the composite image is sufficient, proceed to operation 225. Otherwise, proceed to operation 220.”, where “composition image is sufficient” is tantamount to matching the extracted features to the stored features and “a first action” is tantamount to “proceed to operation 225”).

Regarding claim 16, the same cited sections and rationale for claims 1 and 10 are applied.   

Regarding claim 22, the same cited sections and rationale for claims 1 and 10 are applied.   
Allyn further discloses, 
A non-transitory computer readable storage medium with an executable program stored thereon (Paragraph 0041, “In an example, the hardware of the circuit set may include variably connected physical components (e.g., execution units, transistors, simple circuits, etc.) including a computer readable medium physically modified (e.g., magnetically, electrically, moveable placement of invariant massed particles, etc.) to encode instructions of the specific operation.”)

Regarding claim 23, Allyn discloses   
A method of performing facial recognition (Paragraph 0001, “Embodiments described herein generally relate to computer vision and more specifically to progressive radar assisted facial recognition.”), the method comprising: 
extracting a first set of facial features from a first set of radar sensor output data indicative of a plurality of points on a face of a first user (Paragraph 0022, “Such sequence may be useful when, for example, the frame rate of either the camera 110 or the millimeter wave radar 115 are low. By registering and compositing the various images, a more complete set of facial indicators may be obtained for the facial recognition.”, where “facial features” is equivalent to “facial indicators” and the plurality of points on a face is tantamount to “registering and compositing the various Images”… for facial recognition ); 
forming a first set of facial recognition vectors based on the first set of facial features (Paragraph 0021, “In this example, the composite image may consist of the facial indicators (e.g., lines, shapes, structures, etc.). In an example, the facial indicators of the composite image may be combined with other features, such as textures, backgrounds, etc., from the millimeter wave radar 115 images or from the camera 110 images.”; where “lines, shapes, structure, etc.” is tantamount to “facial recognition vectors” ); 
extracting a second set of facial features from a second set of radar sensor output data (Paragraph 0021, “In an example, the image compositor is arranged to iteratively accept millimeter wave radar 115 images as the radar controller 135 steps up the millimeter wave radar 115 power level.”) indicative of a plurality of points on a face of a user to be identified (Paragraph 0021, “In an example, the compositing may continue until the image processor 130, the radar controller 135, or the image compositor 140 itself determines that enough of the set of missing facial indicators have been found to satisfy the parameter set for facial recognition.”); 
forming a second set of facial recognition vectors based on the second set of facial features (Paragraph 0022, “The plurality of images may also contain a set of millimeter wave radar 115 images obtained by the radar controller 135 from the millimeter wave radar 115. In an example, the image processor 130 may be arranged to register members of the plurality of images with each other when they are in sequence (e.g., time stamped by the capture device or the image processor 130, or otherwise orderable such as being stored in a first-in-first-out data structure).”, where the plurality of images consist of facial indictors (e.g., lines, shapes, structures, etc.)); and 
determining whether the user to be identified matches the first user based on comparing the first set of facial recognition vectors with the second set of facial recognition vectors (Paragraph 0047, “the facial target comprising a non-empty set of positive facial indicators and missing a non-empty set of facial indicators used for identification; a radar controller to increase, in response to identifying the facial target, a power level of a millimeter wave radar at least until a threshold number of members of the set of facial indicators are observed; and an image compositor to combine the members of the set of facial indicators that are observed with the set of positive indicators of the face to create a composite image.”; Paragraph 0026, “This procedure may be iteratively applied to increase millimeter wave radar power, adding to the composite image at each step until the enough facial indicators are exposed for facial recognition to be successfully completed.”).

Regarding claim 24, Allyn further discloses   
The method of claim 23, wherein: 
forming the first set of facial recognition vectors comprises using an iterative process (Paragraph 0026, “This procedure may be iteratively applied to increase millimeter wave radar power, adding to the composite image at each step until the enough facial indicators are exposed for facial recognition to be successfully completed.”) of a machine learning algorithm (Paragraph 0016, “For example, the image processor 130 may use an artificial intelligence (e.g., neural network) classifier to identify whole structures.”, where the use of a neural network inherently uses an iterative process); and 
comparing the first set of facial recognition vectors with the second set of facial recognition vectors (Paragraph 0017, “The image processor 130 may include a parameter set specifying a number and type of facial indicators for successful facial recognition. By comparing members of the set of positive facial indicators and finding other facial indicators are specified in the parameter set, the image processor 130 determines that there are missing facial indicators.”) comprises using a prediction model of the machine learning algorithm (Paragraph 0016, “For example, the image processor 130 may use an artificial intelligence (e.g., neural network) classifier to identify whole structures.”, where a neural network is a prediction model).

Regarding claim 25, Allyn further discloses   
The method of claim 23, further comprising producing the second set of radar sensor output data using a millimeter-wave radar transceiver (Paragraph 0021, “In an example, the facial indicators of the composite image may be combined with other features, such as textures, backgrounds, etc., from the millimeter wave radar 115 images or from the camera 110 images.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (US 20170124384 A1) in view of Smith (US 20040133804 A1) .
Regarding claim 5, Allyn discloses [Note: what Allyn fails to disclose is strike-through] 
The method of claim 4, 


Smith discloses, 
determining when the human face within a first distance of the (Paragraph 0097, “The station has a sonar height sensor. The camera adjusts very quickly to your height as you pass under it and move your head near the camera (demonstrate). To use the station, pick one eye and look into the camera from about five inches away (13 cm) so you see that eye centered in the mirror.”); and 
performing the (Paragraph 0102,” "Please go ahead and look into the camera with one eye." (Guide passenger verbally to align first eye about five inches from camera and await image capture.)”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Smith to incorporate the features of: wherein aligning comprises: determining when the human face within a first distance of the radar sensor; and 
performing the radar measurements when the human face is within the first distance based on the determining. Both Allyn and Smith are considered analogous arts as they both disclose bio-metric authentication devices. Allyn discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. However, Allyn fails to specifically disclose the determining of a distance between the sensor and the user and to perform the measurements once the user is within the determined distance. Smith discloses this feature. Although Smith discloses the use of a camera sensor, it would be obvious to someone in the art to use a radar sensor as disclosed by Allyn to determine measurement data. By determining a distance between the user and the sensor, the system will verify that it is ready to perform measurements to obtain most accurate results once the user is within a specified distance from the sensor. This would create a more efficient system. 

Regarding claim 6, the combination of Allyn and Smith discloses 
The method of claim 5. However, Allyn fails to disclose wherein the first distance is between 10 centimeters and 30 centimeters. 
Smith discloses, 
 wherein the first distance is between 10 centimeters and 30 centimeters (Paragraph 0102,” "Please go ahead and look into the camera with one eye." (Guide passenger verbally to align first eye about five inches from camera and await image capture.)”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Smith to incorporate the features of: wherein the first distance is between 10 centimeters and 30 centimeters. Both Allyn and Smith are considered analogous arts as they both disclose bio-metric authentication devices. Allyn discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. However, Allyn fails to specifically disclose, wherein the first distance is between 10 centimeters and 30 centimeters. Smith discloses this feature. Although Smith discloses the use of a camera sensor, it would be obvious to someone in the art to use a radar sensor as disclosed by Allyn to determine measurement data. By determining a distance, such as between 10 centimeters and 30 centimeters, between the user and the sensor, the system will verify that it is ready to perform measurements to obtain most accurate results once the user is within that specified distance threshold from the sensor. 

Claims 8 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (US 20170124384 A1) in view of Bonthron (US 20080100510 A1).
Regarding claim 8, Allyn discloses [Note: what Allyn fails to disclose is strike-through] 
The method of claim 1, 


Bonthron discloses, 
the radar sensor comprises a plurality of radar sensor circuits (Paragraph 0105, “Additionally, according to aspects of the present invention, a method can be utilized whereby two or more sensors are utilized to image a common area or volume, and the sensors are synchronized such that only one sensor transmits at a time. Utilizing this method, the images from each sensor can be integrated into a common multi-dimensional view of the common area or volume.”); and 
each of the plurality of radar sensor circuits are associated with a corresponding site on the target (Paragraph 0105, “Additionally, according to aspects of the present invention, a method can be utilized whereby two or more sensors are utilized to image a common area or volume, and the sensors are synchronized such that only one sensor transmits at a time. Utilizing this method, the images from each sensor can be integrated into a common multi-dimensional view of the common area or volume.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Bonthron to incorporate the features of: wherein the radar sensor comprises a plurality of radar sensor circuits; and each of the plurality of radar sensor circuits are associated with a corresponding site on the target. Allyn discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. Additionally, Allyn discloses in paragraph 0024, “FIG. 2 illustrates a flow diagram of an example of a method 200 for progressive radar assisted facial recognition, according to an embodiment. The operations of the method 200 are implemented in computer hardware, such as that described above with respect to FIG. 1, or below with respect to FIG. 4 (e.g., processors, circuit sets, etc.).” Here is it noted that Allyn disclose the use of multiple circuit sets. However, Allyn fails to specifically disclose the use of multiple radar sensor circuits where each of the plurality of radar sensor circuits are associated with a corresponding site on the target. Bonthron discloses these features. Allyn and Bonthron are considered analogous arts as they both disclose the use of milli-meter wave radar technology for imaging of a target. Bonthron disclose the use of multiple radar sensors to accomplish a multidimensional imaging view of the target.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claim invention to incorporate the features mentioned above of Bonthron into Allyn. The incorporation of such features would allow for more multi-dimensional views of the target to be imaged and would lead to a more efficient system. 

Regarding claim 17, the same cited sections and rationale for claim 8 is applied.   

Regarding claim 18, the combination of Allyn and Bonthron discloses, 
The system of claim 17. However, Allyn fails to disclose, wherein the each of the plurality of radar sensor circuits comprises two receive antenna and one transmit antenna.
Bonthron discloses, 
wherein the each of the plurality of radar sensor circuits comprises two receive antenna and one transmit antenna (Fig. 2B depicts at least two receive antennas and one transmit antenna).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Bonthron to incorporate the feature of: wherein the each of the plurality of radar sensor circuits comprises two receive antenna and one transmit antenna.  Allyn discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. Additionally, Allyn discloses in paragraph 0024, “FIG. 2 illustrates a flow diagram of an example of a method 200 for progressive radar assisted facial recognition, according to an embodiment. The operations of the method 200 are implemented in computer hardware, such as that described above with respect to FIG. 1, or below with respect to FIG. 4 (e.g., processors, circuit sets, etc.).” Here is it noted that Allyn disclose the use of multiple circuit sets. However, Allyn fails to specifically disclose wherein the each of the plurality of radar sensor circuits comprises two receive antenna and one transmit antenna. Bonthron discloses this feature in Fig. 2B. Allyn and Bonthron are considered analogous arts as they both disclose the use of milli-meter wave radar technology for imaging of a target. Bonthron disclose the use of multiple radar circuit configuration pairs to accomplish a multidimensional imaging view of the target.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claim invention to incorporate the features mentioned above of Bonthron into Allyn. The incorporation of such features would allow for more multi-dimensional views of the target to be imaged. 

Regarding claim 19, the combination of Allyn and Bonthron discloses, 
The system of claim 17. However, Allyn fails to disclose, wherein each of the plurality of radar sensor circuits comprises four receive antennas and two transmit antennas.
Bonthron discloses, 
wherein each of the plurality of radar sensor circuits comprises four receive antennas and two transmit antennas (Fig. 2B depicts four receive antennas and two transmit antenna).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Bonthron to incorporate the feature of: wherein each of the plurality of radar sensor circuits comprises four receive antennas and two transmit antennas.  Allyn discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. Additionally, Allyn discloses in paragraph 0024, “FIG. 2 illustrates a flow diagram of an example of a method 200 for progressive radar assisted facial recognition, according to an embodiment. The operations of the method 200 are implemented in computer hardware, such as that described above with respect to FIG. 1, or below with respect to FIG. 4 (e.g., processors, circuit sets, etc.).” Here is it noted that Allyn disclose the use of multiple circuit sets. However, Allyn fails to specifically disclose wherein each of the plurality of radar sensor circuits comprises four receive antennas and two transmit antennas. Bonthron discloses this feature in Fig. 2B. Allyn and Bonthron are considered analogous arts as they both disclose the use of milli-meter wave radar technology for imaging of a target. Bonthron disclose the use of multiple radar circuit configuration pairs to accomplish a multidimensional imaging view of the target.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claim invention to incorporate the features mentioned above of Bonthron into Allyn. The incorporation of such features would allow for more multi-dimensional views of the target to be imaged. 

Regarding claim 20, the combination of Allyn and Bonthron discloses,
The system of claim 17. However, Allyn fails to disclose, wherein the plurality of radar sensor circuits are arranged in at least one of a linear array or a rectangular array.
Bonthron discloses, 
wherein the plurality of radar sensor circuits are arranged in at least one of a linear array or a rectangular array (FIG. 2E depicts the circuits arranged in a rectangular array).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Bonthron to incorporate the feature of: wherein the plurality of radar sensor circuits are arranged in at least one of a linear array or a rectangular array. Allyn discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. Additionally, Allyn discloses in paragraph 0024, “FIG. 2 illustrates a flow diagram of an example of a method 200 for progressive radar assisted facial recognition, according to an embodiment. The operations of the method 200 are implemented in computer hardware, such as that described above with respect to FIG. 1, or below with respect to FIG. 4 (e.g., processors, circuit sets, etc.).” Here is it noted that Allyn disclose the use of multiple circuit sets. However, Allyn fails to specifically disclose wherein the plurality of radar sensor circuits are arranged in at least one of a linear array or a rectangular array. Bonthron discloses this feature in Fig. 2E. Allyn and Bonthron are considered analogous arts as they both disclose the use of milli-meter wave radar technology for imaging of a target. Bonthron disclose the use of multiple radar circuit configuration pairs to accomplish a multidimensional imaging view of the target.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claim invention to incorporate the features mentioned above of Bonthron into Allyn. The incorporation of such features would allow for more multi-dimensional views of the target to be imaged. 

Regarding claim 21, the combination of Allyn and Bonthron discloses, 
The system of claim 20. However, Allyn fails to disclose, wherein the linear array is a uniform linear array and the rectangular array is a uniform rectangular array.
Bonthron discloses, 
wherein the linear array is a uniform linear array and the rectangular array is a uniform rectangular array (FIG. 2E depicts the circuits arranged in a uniform rectangular array).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Bonthron to incorporate the feature of: wherein the linear array is a uniform linear array and the rectangular array is a uniform rectangular array. Allyn discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. Additionally, Allyn discloses in paragraph 0024, “FIG. 2 illustrates a flow diagram of an example of a method 200 for progressive radar assisted facial recognition, according to an embodiment. The operations of the method 200 are implemented in computer hardware, such as that described above with respect to FIG. 1, or below with respect to FIG. 4 (e.g., processors, circuit sets, etc.).” Here is it noted that Allyn disclose the use of multiple circuit sets. However, Allyn fails to specifically disclose wherein the linear array is a uniform linear array and the rectangular array is a uniform rectangular array. Bonthron discloses this feature in Fig. 2E. Allyn and Bonthron are considered analogous arts as they both disclose the use of milli-meter wave radar technology for imaging of a target. Bonthron disclose the use of multiple radar circuit configuration pairs to accomplish a multidimensional imaging view of the target.  Therefore, it would have been obvious to someone in the art prior to the effective filing date of the claim invention to incorporate the features mentioned above of Bonthron into Allyn. The incorporation of such features would allow for more multi-dimensional views of the target to be imaged. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (US 20170124384 A1) in view of Bowring (WO 2009115818 A2).
Regarding claim 11, Allyn discloses [Note: what Allyn fails to disclose is strike-through]
The method of claim 10, 


Bowring discloses, 
forming the stored features comprises performing a FFT (Paragraph 018, “In some embodiments, the integrated nonpolarized and cross-polarized signals comprise integrations of transformed signals within one or more distance windows, the contents of each distance window being stored in a database in association with a respective response for a particular weapon.”, where the “transformed signals” are complex Fourier transformed) on the training data set (Paragraph 0134, “Figure 15 shows schematically the use of a neural network 1500 to make decisions on whether a threat object is present, based on inputs 1502 determined by techniques according to some embodiments of the invention.”); and 
iteratively adjusting the forming of the stored features (Paragraph 0134, “The outputs 1504 from the one or more of the abovementioned Techniques 1 to 4 may be taken to the neural network classifier (e.g., a back propagation feed forward network) that has been pre-trained on sets of the type of concealed threat objects 116 that will be of concern, in addition to harmless items.”) comprises adjusting parameters of the FFT (Paragraph 0088, “The signals are zero padded out to 4096 points and are processed by a Fast Fourier Transform routine to yield the effective time response. “) based using the machine learning algorithm (Paragraph 0134, “Figure 15 shows schematically the use of a neural network 1500 to make decisions on whether a threat object is present, based on inputs 1502 determined by techniques according to some embodiments of the invention.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Bowring to incorporate the features of: wherein: forming the stored features comprises performing a FFT on the training data set; and iteratively adjusting the forming of the stored features comprises adjusting parameters of the FFT based using the machine learning algorithm. Both Allyn and Bowring are considered analogous arts as they both disclose systems and methods of using reflection radio technology in addition to machine learning to detect and identify objects/targets.  Allyn is especially similar to the instant application as it discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. However, Allyn fails to specifically disclose wherein: forming the stored features comprises performing a FFT on the training data set; and iteratively adjusting the forming of the stored features comprises adjusting parameters of the FFT based using the machine learning algorithm. Bowring discloses these features. It is well-known in the art to perform FFTs on radar data to extract information from the data. Bowring discloses the use of a neural network which inputs stored features which are based on FFTs performed on the obtained data. Additionally, Bowring discloses the adjusting of the data prior to the FFT by using a sliding window or zero padding of the data. These are two techniques to adjust data to remove noise and to obtain desired results. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to incorporate the features mentioned above and disclosed by Bowring into the invention of Allyn. The incorporation of such features would allow for a removal of noise in the obtained data prior to the FFT which is further used for the training of the neural network (an iterative process). Such steps are considered common and useful steps in preparing data by removing noise prior to its use in a machine learning process. 

Regarding claim 12, the combination of Allyn and Bowring discloses,
The method of claim 11. However, Allyn fails to disclose, wherein adjusting the parameters of the FFT comprises adjusting windowing of the FFT and adjusting zero padding of the training data set prior to performing the FFT. 
Bowring discloses, 
wherein adjusting the parameters of the FFT comprises adjusting windowing of the FFT (Paragraph 0163, “First, at step si 930, a sliding time window is used to analyse (by FFT) spectral content of discrete windowed portions of time domain target response. “) and adjusting zero padding of the training data set prior to performing the FFT (Paragraph 0088, “The signals are zero padded out to 4096 points and are processed by a Fast Fourier Transform routine to yield the effective time response.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Bowring to incorporate the features of: wherein adjusting the parameters of the FFT comprises adjusting windowing of the FFT and adjusting zero padding of the training data set prior to performing the FFT. Both Allyn and Bowring are considered analogous arts as they both disclose systems and methods of using reflection radio technology in addition to machine learning to detect and identify objects/targets.  Allyn is especially similar to the instant application as it discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. However, Allyn fails to specifically disclose wherein adjusting the parameters of the FFT comprises adjusting windowing of the FFT and adjusting zero padding of the training data set prior to performing the FFT.  Bowring discloses these features. It is well-known in the art to perform FFTs on radar data to extract information from the data. Bowring discloses the use of a neural network which inputs stored features which are based on FFTs performed on the obtained data. Additionally, Bowring discloses the adjusting of the data prior to the FFT by using a sliding window or zero padding of the data. These are two techniques to adjust data to remove noise and to obtain desired results. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to incorporate the features mentioned above and disclosed by Bowring into the invention of Allyn. The incorporation of such features would allow for a removal of noise in the obtained data prior to the FFT which is further used for the training of the neural network (an iterative process). Such steps are considered common and useful steps in preparing data by removing noise prior to its use in a machine learning process. 

Regarding claim 13, the combination of Allyn and Bowring discloses,
The method of claim 11. However, Allyn fails to disclose, wherein performing the FFT comprises: performing a range FFT for each target data set corresponding to each of the plurality of reference sites; and performing a two-dimensional FFT over the plurality of reference sites for a selected time point.
Bowring discloses, 
wherein performing the FFT comprises: 
performing a range FFT for each target data set corresponding to each of the plurality of reference sites (Paragraph 0093, “In this case Fourier Transforming leads to a series of signal peaks at the range of each element of the target and arranged in the order of their distance.”); and 
performing a two-dimensional FFT over the plurality of reference sites for a selected time point (Paragraph 0158, “The target response data is then subjected (step si 906) to Inverse Fast Fourier Transform (IFFT) to give the time domain, scattered signal, with a time resolution Δt given by 1”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Bowring to incorporate the features of: wherein performing the FFT comprises: performing a range FFT for each target data set corresponding to each of the plurality of reference sites; and performing a two-dimensional FFT over the plurality of reference sites for a selected time point. Both Allyn and Bowring are considered analogous arts as they both disclose systems and methods of using reflection radio technology in addition to machine learning to detect and identify objects/targets.  Allyn is especially similar to the instant application as it discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. However, Allyn fails to specifically disclose wherein performing the FFT comprises: performing a range FFT for each target data set corresponding to each of the plurality of reference sites; and performing a two-dimensional FFT over the plurality of reference sites for a selected time point. Bowring discloses these features. It is well-known in the art to perform FFTs on radar data to extract information from the data. Bowring discloses the use FFTs to extract range information for the target data set and also discloses the use of an inverse Fourier transform (2D Fourier transform)  to determine frequency from the data set. These are two techniques to extract range and frequency information from the data set. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to incorporate the features mentioned above and disclosed by Bowring into the invention of Allyn. The incorporation of such features would allow for more accurate and optimized extraction of information from the data set. 

Regarding claim 14, the combination of Allyn and Bowring discloses,
The method of claim 13. However, Allyn fails to disclose, wherein: the radar sensor comprises a plurality of radar sensors, each of the plurality of radar sensors associated with a corresponding one of the plurality of sites; and the method further comprises adjusting the range FFT and the two-dimensional FFT to compensate for range and azimuth migration of the plurality of radar sensors.
Bowring discloses, 
wherein: the radar sensor comprises a plurality of radar sensors (Paragraph 0061, “Figure 17 shows a plan view for a detection system according to a further embodiment of the invention incorporating multiple transmitter and receiver pairs,”), each of the plurality of radar sensors associated with a corresponding one of the plurality of sites (Paragraph 0141, “The use of multiple transmitter and receiving antennae pairs 1702 functions so as to give optimal coverage as the person (not shown) being interrogated passes through a corridor 704.”); and 
the method further comprises adjusting the range FFT (Paragraph 0163, “First, at step si 930, a sliding time window is used to analyse (by FFT) spectral content of discrete windowed portions of time domain target response.” ; Paragraph 0093, “In this case Fourier Transforming leads to a series of signal peaks at the range of each element of the target and arranged in the order of their distance.”) and the two-dimensional FFT (Paragraph 0163, “First, at step si 930, a sliding time window is used to analyse (by FFT) spectral content of discrete windowed portions of time domain target response.”; Paragraph 0158, “The target response data is then subjected (step si 906) to Inverse Fast Fourier Transform (IFFT) to give the time domain, scattered signal, with a time resolution Δt given by 1”) to compensate for range and azimuth migration of the plurality of radar sensors (Paragraph 0057, “Figure 13 shows the time domain response of the 5 cm wide flat sheet of Figure 12, rotated through various angles between 0 and 60 degrees, using later time response techniques according to some embodiments of the invention;”, where FIG. 13 indicates the range and azimuth migration).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Allyn with Bowring to incorporate the features of: wherein: the radar sensor comprises a plurality of radar sensors, each of the plurality of radar sensors associated with a corresponding one of the plurality of sites; and the method further comprises adjusting the range FFT and the two-dimensional FFT to compensate for range and azimuth migration of the plurality of radar sensors. Both Allyn and Bowring are considered analogous arts as they both disclose systems and methods of using reflection radio technology in addition to machine learning to detect and identify objects/targets.  Allyn is especially similar to the instant application as it discloses the use of a radar to extract features and match extracted features with stored features to create a composite image for facial recognition. However, Allyn fails to specifically wherein: the radar sensor comprises a plurality of radar sensors, each of the plurality of radar sensors associated with a corresponding one of the plurality of sites; and the method further comprises adjusting the range FFT and the two-dimensional FFT to compensate for range and azimuth migration of the plurality of radar sensors.  Bowring discloses these features. Bowring discloses the use of a plurality of radar sensors when it discloses that multiple pairs of transmitter/receivers can be used to obtain different fields of view of the target (i.e. plurality of sites). Additionally, Bowring discloses the use of FFTs to extract range, angle, frequency, etc. from the data set.  It is well-known in the art to perform range FFTs and two-dimensional FFTs on radar data to extract information from the data. Additionally, Bowring discloses the adjusting of the data prior to the FFTs by using a sliding window or zero padding of the data. These are two techniques to adjust data to remove noise and to obtain desired results. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to incorporate the features mentioned above and disclosed by Bowring into the invention of Allyn. The incorporation of such features would allow for a removal of noise in the obtained data prior to the FFT which is further used for the training of the neural network (an iterative process). Such steps are considered common and useful steps in preparing data by removing noise prior to its use in a machine learning process. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/
Examiner, Art Unit 3648                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648